Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Susan Hudachek on 3/10/2022.

The application has been amended as follows: 
	IN THE CLAIMS

1 (Currently Amended).	A split coupler, comprising:
a first semi-cylindrical member comprising a first semi-cylindrical member inner surface extending between opposing first semi-cylindrical member first and second terminal edges;
a second semi-cylindrical member comprising a second semi-cylindrical member inner surface extending between opposing second semi-cylindrical member first and second terminal edges; 
said first semi-cylindrical member first terminal edge matably engageable with said second semi-cylindrical member first terminal edge, and said first semi-cylindrical member second terminal edge matably engageable with said second semi-cylindrical member second terminal edge; and
an interlocking assembly configured to interlock said first and second semi-cylindrical members to form a substantially cylindrical coupler having a coupler inner surface which defines a throughbore;
said interlocking assembly proximate said first and second terminal edges of said first and second semi-cylindrical members;
said interlocking assembly comprising a pair of protrusions and a pair of corresponding recesses;
said protrusion comprising a key outwardly extending therefrom, and said recess comprising a corresponding keyway outwardly extending therefrom.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679